DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 04/05/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PHILIP C TUCKER/           Supervisory Patent Examiner, Art Unit 1745                                                                                                                                                                                             
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues: 
“Madigan and De Pena in any combination fail to teach or suggest,
‘generating an estimated temperature to replace the abnormal temperature reading’ and ‘replacing the abnormal temperature reading with the estimated temperature.’ (Claim 1).
The final Action acknowledges that Madigan does not teach this subject matter and
instead relies on paragraphs [0017], [0050], [0091], and [0092] of De Pena. (See final
Action, p. 5). However, these portions of De Pena do not teach or suggest any estimated temperature generation nor the replacement of an abnormal temperature reading with such. For example, cited-to paragraph [0017] of De Pena describes ‘temperature feedback of the build material to control operation of a heater that heats the build material.’ (De Pena, paragraph [0017], cited by the final Action, p. 5). However, there is no mention of any temperature estimation.”


	Examiner respectfully disagrees. 
Madigan in view of De Pena teaches a process comprising: 
detecting an abnormal temperature (Madigan, Figure 9 and [0059]-[0060]) based on temperature readings received from a temperature sensor in a target zone (Madigan, Figure 3 and [0042], [0047]), the target zone to receive build material for the additive manufacture of a plurality of similar parts (Madigan, [0042]); 
comparing the measured temperature distribution to a pre-determined target temperature distribution (i.e., an estimated temperature) and executing corrective action to replace the abnormal temperature with the target temperature, thereby reducing deformations and improving consistency (De Pena, [0017], [0050], [0091]-[0092]). 

	Applicant discloses generating an estimated temperature to replace the abnormal temperature based on a model (e.g., neighborhood trending estimation or historical trending estimation) and replacing the abnormal temperature based on the generated estimated temperature. Similarly, Madigan in view of De Pena also generates an estimated temperature to replace the abnormal temperature based on a thermal process model or a look-up table and replaces the abnormal temperature by executing corrective action for heating the material such that the measured temperature reads the estimated temperature. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a mental process without significantly more.  

Claim 1 recites “detecting an abnormal temperature reading of a temperature sensor disposed in a target zone;” “generating an estimate temperature to replace the abnormal temperature reading;” and replacing the abnormal temperature reading with the estimated temperature.” 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea, as there are no claim limitations that preclude the claimed step of detecting an abnormal temperature, generating an estimated temperature to replace the abnormal temperature reading, and replacing the abnormal temperature reading with the estimated temperature in the mind. For instance, an operator may perform the recited steps of the claim by reading through a list of temperature readings acquired by a sensor and detecting abnormal readings; determining an estimated temperature based on a mental estimate; and replacing the abnormal temperature with estimated temperature. Once the abnormal temperature reading has been replaced, there is no particular practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as claim 1 recites no additional elements. Accordingly, the claim not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. 
	
	Dependent claims 2-6 and 16-20  do not present other meaningful limitations that would amount to significantly more than the judicial exception. Claims 2-4 recite limitations related to the part and organizing the temperature readings. Claim 3 recites “computing an availability of one more frames in which the abnormal temperature is not found.” This claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind.

 Claims 5-6 and 19 recite limitations regarding performing the estimation through particular techniques, including a neighborhood trending estimation and a historical trending estimation. However, these claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind.

Claims 16-17 and 20 recite limitations related to determining an abnormal temperature reading. Claim 18 recites a limitation directed to generating an estimated temperature. Accordingly, the additional elements or a combination of elements in the claims do not apply, rely on, or use the judicial exception in a manner that impose a meaningful limit on the judicial exception such that the claim is more than practicing the judicial exception. The claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2-6, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “a part comprises a plurality of layers.”  It is unclear of the recited part is identical to the “plurality of parts” recited in claim 1. 
Claim 2 recites the limitation “the temperature readings.” There is insufficient antecedent basis for “the temperature readings” as claim 1 appears to recite a single “abnormal temperature reading.”

Claim 2 recites the limitation “each of the plurality of layers.” Given claim 2 recites “a part comprises a plurality of layers,” it is unclear what “each of the plurality of layers” would incorporate. 

Claims 5 and 6 are indefinite for depending on indefinite claim 2. 

Claim 4 recites “the temperature readings.” There is insufficient antecedent basis for “the temperature readings” as claim 1 appears to recite a single “abnormal temperature reading.”

Claim 17 recites “determining, based on an abnormal temperature reading, whether a carriage obstructs a frame.” It is unclear if the recited “abnormal temperature reading” is identical to the abnormal temperature reading of claim 1. 

Claim 19 recites “a set of parts with 100% availability not being empty…” and “the set of parts with 100% availability.” It is unclear how availability is determined or how a set of parts with availability is empty or not empty.  Examiner notes claim 1 recites detecting only a single abnormal temperature reading. It is unclear how the sets of parts are defined.

Claim 20 recites “each abnormal temperature reading.” Given claim 1 recites “an abnormal temperature reading,” it is unclear what “each abnormal temperature reading” would incorporate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (PG-PUB 2019/0255614) in view of De Pena (PG-PUB 2016/0325496). 
Regarding claim 1, Madigan teaches a method of additive manufacturing (Figure 9), comprising:
detecting an abnormal temperature (Figure 9 and [0059]-[0060]) based on temperature readings received from a temperature sensor in a target zone (Figure 3 and [0042], [0047]), the target zone to receive build material for the additive manufacture of a plurality of similar parts [0042]; 
changing primary process variables to compensate for observed deviations [0060]; and
make changes to primary process variables, thereby replacing the abnormal temperature with a corrected temperature [0059].

Madigan does not explicitly teach generating an estimated temperature to replace the abnormal temperature reading and replacing the abnormal temperature reading with the estimated temperature. 

De Pena teaches a temperature sensor and controller may be designed in such a way to generate accurate temperature feedback, for example using algorithmic processing techniques, and/or by correcting for different emissivities across the build material resulting from varied properties of the build material. This may allow the build material to have a temperature distribution that better matches a predetermined target temperature distribution, for example a uniform or substantially uniform temperature distributions, thereby achieving reduction of deformations, control of mechanical properties, and consistency from build-to-build [0017], [0050], [0091]-[0092]. 

Both Madigan and De Pena teaches a feedback system for detecting abnormal temperature controlling the temperature of 3d printed articles using a sensor and controller system. It would have been obvious to one of ordinary skill in the art to improve the process of Madigan with a feedback system of controlling the temperature distribution of areas by comparing the measured temperature distribution to a pre-determined target temperature distribution (i.e., an estimated temperature) and executing corrective action to replace the abnormal temperature with the target temperature, thereby reducing deformations and improving consistency as taught by De Pena. 

Regarding claim 2, Madigan in view of De Pena teaches the process as applied to claim 1, further comprising extracting from the temperature readings one or more region of interest (Madigan, Figure 3), wherein the temperature readings comprises data from each layer (Madigan, Figure 9 and [0060]), each layer comprises at least one pass (Madigan, [0041], [0060]) and each pass comprises at least one frame (Madigan, [0041], [0060]).

Regarding claim 3, Madigan in view of De Pena teaches the process as applied to claim 2, wherein the abnormal temperature is found when analyzing the plurality of frames of temperature readings (Madigan, Figure 9), thereby determining one or more frames in which the abnormal temperature is not found (i.e., computing an availability of one or more frames in which the abnormal temperature is not found). 

Regarding claim 4, Madigan in view of De Pena teaches the process as applied to claim 1, further comprising: generating a thermal profile, the thermal profile comprising the temperature readings from the sensor over a plurality of layers (Madigan, [0060], [0062], [0075]). 

Regarding claim 6, Madigan in view of De Pena teaches the process as applied to claim 2, further comprising performing a historical trending estimation of the plurality of parts within a region of interest by comparing thermal data with a target temperature distribution (De Pena, [0073]-[0075]). 

Regarding claim 16, Madigan in view of De Pena teaches the process as applied to claim 1, wherein detecting an abnormal temperature comprises determining when a layer temperature for a part does not follow a trend (De Pena, [0073]-[0075]).

Regarding claim 17, Madigan in view of De Pena teaches the process as applied to claim 1, wherein steerable optics are maneuvered across a build plane to generate workpieces (Madigan, Figure 4A and [0047]).
Madigan in view of De Pena does not explicitly teach determining, based on an abnormal temperature reading, whether a carriage obstructs a frame. 
Given that the Madigan in view of De Pena teaches maneuvering the steerable optics and detecting temperature abnormalities, the controller of Madigan in view of De Pena would be capable of determining, based on the abnormal temperature reading, whether the steerable optics obstructs a frame. 

Regarding claim 19, Madigan in view of De Pena teaches the process as applied to claim 1. Madigan in view of De Pena does not explicitly teach responsive to a set of parts with 100% availability not being empty, performing a neighborhood trending estimation and responsive to the set of parts with 100% availability being empty, performing a historical trending estimation. 
However, Examiner notes the conditional limitations of claim 19 requires specific responses to two conditions. Claim 19 would be met by the prior art if those two conditions do not occur. Madigan in view of De Pena does not teach either conditions of a set of parts with 100% availability not being empty and the set of parts with 100% availability being empty, but rather Madigan in view of De Pena teaches a single abnormal temperature reading being detected and replaced with an estimated temperature, as required by claim 1.
 
Regarding claim 20, Madigan in view of De Pena teaches the process as applied to claim 1, further comprising determining, for each abnormal temperature reading, whether the reading is a global anomaly or a local anomaly (De Pena, [0073]-[0075]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Madigan (PG-PUB 2019/0255614) in view of De Pena (PG-PUB 2016/0325496), as applied to claim 2, in further view of Pan (“ K-Nearest Neighbor Based Missing Data Estimation Algorithm in Wireless Sensor Networks.” Wireless Sensor Network, 2010, 2, 115-122) 
Regarding claim 5, Madigan in view of De Pena teaches the process as applied to claim 2, further comprising generating a thermal profile, the thermal profile comprising the temperature readings from the sensor over a plurality of layers (Madigan, Figure 9 and [0059]-[0060]). Madigan teaches there are instances where one or more scans are missing or have power level far outside of the normal operating parameters (Madigan, [0064]).
Madigan in view of De Pena does not explicitly teach performing a neighborhood tending estimation of one or more parts of the plurality of parts within a region of interest. 
Pan teaches in wireless sensor networks, the missing of sensor data is inevitable due to the inherent characteristic of wireless sensor networks, and it causes many difficulties in various applications (Page 115). Pan teaches to solve the problem, the missing data should be estimated as accurately as possible (Page 115), as completely deleting the missing data will decrease the accuracy and reliability of the acquired data (Page 116). Pan teaches a k-nearest neighbor based missing data estimation algorithm which adopts a linear regression model to describe the spatial correlation of sensor data among different sensor nodes and uses the multiple neighbor nodes’ data jointly rather than independently to estimate the missing data (Page 116).
It would have been obvious to one of ordinary skill to improve the process of Madigan by incorporating the k-nearest neighbor based missing data estimation algorithm of Pan to perform a neighbor tending estimation for the benefit of accurately estimating missing data. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Madigan (PG-PUB 2019/0255614) in view of De Pena (PG-PUB 2016/0325496), as applied to claim 1, in further view of Pan (“ K-Nearest Neighbor Based Missing Data Estimation Algorithm in Wireless Sensor Networks.” Wireless Sensor Network, 2010, 2, 115-122).
Regarding claim 18, Madigan in view of De Pena teaches the process as applied to claim 1, further comprising generating a thermal profile, the thermal profile comprising the temperature readings from the sensor over a plurality of layers (Madigan, Figure 9 and [0059]-[0060]). Madigan teaches there are instances where one or more scans are missing or have power level far outside of the normal operating parameters (Madigan, [0064]).
Madigan in view of De Pena does not explicitly teach generating an estimated temperature is based on a gradient in time and space among neighboring parts. 
Pan teaches in wireless sensor networks, the missing of sensor data is inevitable due to the inherent characteristic of wireless sensor networks, and it causes many difficulties in various applications (Page 115). Pan teaches to solve the problem, the missing data should be estimated as accurately as possible (Page 115), as completely deleting the missing data will decrease the accuracy and reliability of the acquired data (Page 116). Pan teaches a k-nearest neighbor based missing data estimation algorithm which adopts a linear regression model to describe the spatial correlation of sensor data among different sensor nodes and uses the multiple neighbor nodes’ data jointly rather than independently to estimate the missing data (Page 116).
It would have been obvious to one of ordinary skill to improve the process of Madigan by incorporating the k-nearest neighbor based missing data estimation algorithm of Pan to perform a neighbor tending estimation for the benefit of accurately estimating missing data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745